-,




                OFFICE        OF T’HE ATTORNEY     GENERAL   OF TEXAS

                                        ‘.AUSTIN




     .   ;reon;;le       H.   H. Courtney
         Motley County
         ~Matedor,Texas
                                             Opinion IJo.O-51




                     'We need to know just ho* we should ~ndle
                the County Attorney fee in a misdemeanor oase.~
.




    Honorable H. H. Courtney, page 2
                    .

        Should we collect the fee ior the Coun%y Attorney
        when we oolleot the flue and oost, or should the
        County Attorney fee be.1 t out? If we &OlleOt
        the fee for the County Aitormy, what should we
        do with it? Should it be!turned over to the
        county Tressurea??
             'We would also like to kuow how the fustioe
        OS the Peace oan submit his Monthly Aooount of
        Fees Due without the Oountg Attorney making his
        oertiSlcate7
                We kuow what we should do ii we had an &-
         sistant Couuty Attorney,.butsinoe we do not have
         either   a County Attorney or en Assistant County
         Attorney we do not know whet we should do.
             “We will eppreoiate it very muoh if you ylll
        send us this informstloqat once, 07 teu us where
        .ykoan f~~,it in case you cau*t send ba an "pi+      ;.
           .                    \

              *. . . ."
              fitho@& &$ .&.,~.t~.a$&,jj&
                                        u ..mw gw*'rL mr:;&e ~~ ..
    pur$oses‘eithi,opiui~u, we esmne that,the,eoodty attornky
    did not resign his offioe before edering'lnto th&.armed .:
    servioes of this Qq3nt;L?r.Xc we are oorrect'in%hthiaasa@@-    1
    tioiithen the'noa&ssionersi oaurt &either has tke author%tJr !
    t6 @ant:8 leave at absenoe tothe~oouutp etbo@.ep to enter      .
    the armed fo*oes nor the power to deolare his office vaoant
    it he does enter t&e amae& -for43ea,j{+keiyu~opmon x0.        ",
    04533,  a cop* ,ofwhich 4s eue$sed:.hereql?&j
                                            ,-     .:I'
                                                      .
                                                      .
              With refersnoe:tot&e dispositionor the feee OS
    the.oouuty attmney we th$.ukt&at our Opinion No. 8-4599     ,
    enswe~e your inqoiry. This oplnl~n hcldsr
              "l! Where the oouuty attorney haa takcu
         sc#neaction in the aase SOr the Statein the jus-
         tice court he would be enf%tled to the ,#5.00 I@
         on e ploe of guilty in the justioe.e~ourtregard;
         less or whether he was present In the justice
         court et hhe'tl$uethe plea was entsreb; For
         exazuple,it youroouuty attorney ,rileda 'oos+
         plaint j.njnstd.oecourt before he left to join
   E?norable H. H..Oourtney, page 3


        the Army he would be entitled to.the $5.00 fee   i,
        if the.defendantsubflequently,plsedguilty.
            “2.  If the oountg attorney has not taken
       any aotlon In saoh e oase\and Is not present end
       ready to represent the State at e regular teim
       of the,justioeoourt,and a'defendent.pleedsgull-
       ty et suoh regqlar te'rmthe oounty attorney would
       not be enti'tledto the fee. Nor would the ooun-
       tg be entitled to the fee. If no ice-is due the
       oounty attorney it would not be charged against
       the.defendant.
            '0
             3. 'If+he.d~fendent plead guilty in Jus-
       tise oourt'et any tir+3other than the regular.
       *elm of suoh 00w.3 the oounty attorney would be
       entdtl&d to e $5.00 fee awn though he was not
        resent and hed‘taken no eotidn in the ease.*
       sWe are also 8noloslng a,ogpy 0r taie Bpinlon.)




   :         ** . ,.Z!rovidad'thbCtitislon+s    aourt
        &+    ao* ,$* &$ :&&&w*;&$$  ~.~~*~~'&#+j;
                                                &$:w     -..   ;
        o&isetried an&in wlii?han doqai$tal is had on-
    I   less the gtate~pf Taxes was ~presedted in the
        trial of said oe,useby the County Attbrney, or
        his,aseistant,CrlmUal Dlstrlot Attorney 6r his
.' .; 'atiEistant, tid the oert+fioat@ of aeld.Attorney
        iti'atteoh&,to aaid adtiount'oerttiyingto the
 :.     fe6t tha% said oa!se w~astried, and the State bf
       .~.!&xe.a
              was,qQpxyented,~and'fhat ~3n.h.i~#3gment
    ":~'
       .jtherSwas s'iiioient~$vi'denaein said oauhe to
        dand a.trial of,~same6*
           'Itis our opinion that in the oases ofteoquittal,be-
  fore the josfloe'ofthe peeoe is entitled to his fee, the
  county attorney,.orhis assistant, would have to oertify to
  the Facts es requlred by said Atitiole1052.
           A&Mole 31,'Yernon'sAnnotated Cd68    Or Or5.ainal
  Proasbure, provides:
           Wxeneverany distrlot or oounty attorney
       fe%u to aMifw&any tena of the dfstriot, oounty
                                           .,
'HonorableH. Hi cQUTf;n8y,
                         page It      '


     or 5uatioe~soourt, the judge of s&$ court Qr~
     euoh &&ii08 arayappoint soms 00@8tefLt attolmey
     to.,perfOrmthe duties of Swh dla%$riotor oounty
     attorney,who shall be allowed thd Bem8 oonrpense-
     tlon for his services es is all6t!edthe dietriot
     attorney or eoonty attorney. Said eppotitmnt
     shell not extend beyond the term of the oourt,at
     which if is mad+, end &haUtbe reoete4 upoh t&e
     appeeranoeOf,th8 d$striOt or OOtlatyattOrnOy.*
          it iP QIU $USther OpirLiOSltheii if -thejustioe gf.the
 sea8 appoints an attorney pro tern under the pro~vislons of this
L tiole the attorney.pro'tea~aOuld  make.the oertif'idates is
reqUi%%tdby aFti@e 1052~ .&Iett6rneg;'pro    Gm appointed,by
the oourt has all the p~wvs end Untiea Of ths regulai prose-
outing attorney. State v..LaOkey,3EYTex. 357;
          Therefore; in $he ebsenO8'0f%be.oertifiOetere*
quired by ArtlblO 105&,ln .oasftsQf'ao&ulttal,th6'$iis@eei&
the peage would'notbe,Bnfitle!l,to hl~'+e..~ ,~~   :,'; .




                                   BY h/
                                                ’Aru9l.lWilliams
                                                      ASBiS$FxIlt
AW:db
EiiOlOSurO
-